Journal Entries (1824-29): Journal3: (1) Motion for leave to amend bill *p. 497; (2) leave given to amend, time given to answer *p. 514. Journal 4: (3) Motion to dissolve injunction and to dismiss bill MS p. 73; (4) motion for rule to plead, answer or demur, continued MS p. 73; (5) motion to set exceptions for argument MS p. 90; (6) continued MS p. 107; (7) motion to dissolve injunction MS p. 118; (8) injunction dissolved conditionally MS p. 124; (9) referred MS p. 143; (10) rule of reference extended MS p. 215; (11) continued under rule of reference MS p. 233; (12) abated MS p. 275.
Papers in File: [None]
Chancery Case 41 of 1824.